Citation Nr: 0640137	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 31, 1994, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to July 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2005, the veteran 
appeared before a Decision Review Officer at the RO for an 
informal hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In an April 2006 statement the veteran requested to "appear 
personally before the Board and give testimony concerning 
[his] appeal."  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005) (pertaining specifically to hearings 
before the Board).  While the veteran has requested a 
personal appearance before the Board, he has not specified 
whether he would like a videoconference or Travel Board 
hearing.

Because the RO schedules both videoconference and Travel 
Board hearings, the case is REMANDED to the RO for the 
following:

The RO should first have the veteran clarify whether he wants 
a videoconference hearing or a Travel Board hearing.  
Thereafter, he should be scheduled for a hearing pursuant to 
his clarification.  The case should then be processed in 
accordance with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



